In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 09-483V
                                           (Not to be published)


*************************
                           *
CHRISTINE MAINELLA,        *
                           *
               Petitioner, *
                           *                                              Filed: May 8, 2013
           v.              *
                           *                                              Decision on Attorney’s
SECRETARY OF HEALTH AND    *                                              Fees and Costs
HUMAN SERVICES             *
                           *
               Respondent. *
                           *
*************************


                              DECISION1 (ATTORNEY FEES AND COSTS)
       In this case under the National Vaccine Injury Compensation Program,2 I issued a
decision on November 20, 2012. On May 6, 2013, petitioner’s counsel, Ronald C. Homer, and
respondent’s counsel, Heather L. Pearlman, filed a joint Stipulation concerning attorney’s fees
and costs in this matter. The parties’ stipulation requests a total payment of $67,214.94,
representing attorney’s fees of $39,447.20, attorney’s costs of $27,364.29, and $403.45 of costs
expended by petitioner.
        An award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-
15(b) and (e)(1). Further, the proposed amounts seem reasonable and appropriate. Accordingly,
I hereby award the following attorney’s fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and
(e)(1):



1
  The undersigned intends to post this decision on the United States Court of Federal Claims’ website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party (1) that is trade secret or commercial or financial information
and is privileged or confidential, or (2) that are medical files and similar files the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision will be
available to the public. Id.
2
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2006).
       •      a lump sum of $66,881.49, in the form of a check payable jointly to petitioner
              and petitioner’s counsel, Ronald C. Homer, on account of services performed by
              counsel’s law firm.
       •      a lump sum of $403.45, in the form of a check payable to petitioner, which
              represents petitioner’s own litigation expenses in this case.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.

IT IS SO ORDERED
                                                               /s/ George L. Hastings, Jr.
                                                                   George L. Hastings, Jr.
                                                                   Special Master